FILED
                            NOT FOR PUBLICATION                             DEC 15 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50527

               Plaintiff - Appellee,             D.C. No. 3:12-cr-05313-GPC

 v.
                                                 MEMORANDUM*
JORGE MACIAS-VALDEZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Gonzalo P. Curiel, District Judge, Presiding

                           Submitted December 9, 2015**

Before:        WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

      Jorge Macias-Valdez appeals from the district court’s judgment and

challenges the 66-month sentence imposed following his guilty-plea conviction for

attempted reentry of a removed alien, in violation of 8 U.S.C. § 1326. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Macias-Valdez contends that his sentence is substantively unreasonable in

light of his mental and physical health problems, and his alleged cultural

assimilation. The district court did not abuse its discretion in imposing Macias-

Valdez’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The

sentence is substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing

factors and the totality of the circumstances, including Macias-Valdez’s significant

criminal and immigration histories. See Gall, 552 U.S. at 51; United States v.

Gutierrez-Sanchez, 587 F.3d 904, 908 (9th Cir. 2009) (“The weight to be given the

various factors in a particular case is for the discretion of the district court.”).

       AFFIRMED.




                                             2                                         14-50527